  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 1 of 17



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA

JOANN P.1,                                          )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 2:20cv241
                                                    )
KILOLO KIJAKAZI, Acting                             )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application Disability

Insurance Benefits (DIB) under Title II of the Social Security Act. Section 205(g) of the Act

provides, inter alia, "[a]s part of his answer, the [Commissioner] shall file a certified copy of the

transcript of the record including the evidence upon which the findings and decision complained

of are based. The court shall have the power to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the [Commissioner], with

or without remanding the case for a rehearing." It also provides, "[t]he findings of the

[Commissioner] as to any fact, if supported by substantial evidence, shall be conclusive. . . ." 42

U.S.C. §405(g).

        The law provides that an applicant for disability benefits must establish an "inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to last for a continuous period of no less than 12



        1
            For privacy purposes, Plaintiff’s full name will not be used in this Order.
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 2 of 17


months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental impairment

is "an impairment that results from anatomical, physiological, or psychological abnormalities

which are demonstrable by medically acceptable clinical and laboratory diagnostic techniques."

42 U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an impairment exists. It

must be shown that the impairment is severe enough to preclude the plaintiff from engaging in

substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert. denied, 372

U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well established that

the burden of proving entitlement to disability insurance benefits is on the plaintiff. See Jeralds

v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th Cir. 1970).

       Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

       In the present matter, after consideration of the entire record, the Administrative Law

Judge ("ALJ") made the following findings:

       1.      The claimant meets the insured status requirements of the Social Security Act


                                                 2
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 3 of 17


               through December 31, 2022.

       2.      The claimant has not engaged in substantial gainful activity since October 1,
               2016, the alleged onset date (20 CFR 404.1571 et seq.).

       3.      The claimant has the following severe impairments: left posterior tibial tendon
               dysfunction, status post calcaneal osteotomy; rheumatoid arthritis (RA);
               degenerative changes of the bilateral hands; Sjorgen’s Syndrome/sicca; and,
               chronic ear infections (20 CFR 404.1520(c)).

       4.      The claimant does not have an impairment or combination of impairments that
               meets or medically equals the severity of one of the listed impairments in 20 CFR
               Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

       5.      After careful consideration of the entire record, the undersigned finds that the
               claimant has the residual functional capacity to perform sedentary work as defined
               in 20 CFR 404.1567(a) except the claimant can never climb ladders, ropes, or
               scaffolds. The claimant can occasionally climb ramps and stairs. The claimant
               can occasionally balance and stoop, but never kneel, crouch, or crawl. The
               claimant is limited to frequent handling (gross manipulation) and fingering (fine
               manipulation of items no smaller than a paperclip) with the bilateral upper
               extremities. The claimant is limited to occasional exposure to wetness.

       6.      The claimant is capable of performing past relevant work as an office manager
               (DOT #169.167-034/SVP 7/sedentary as generally performed, light as actually
               performed) and an accounting clerk (DOT #216.482-010/SVP 5/sedentary as
               generally and actually performed). This work does not require the performance of
               work-related activities precluded by the claimant’s residual functional capacity
               (20 CFR 404.1565).

       7.      The claimant has not been under a disability, as defined in the Social Security Act,
               from October 1, 2016, through the date of this decision (20 CFR 404.1520(f)).

(AR 17- 24).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to benefits.

The ALJ's decision became the final agency decision when the Appeals Council denied review.

This appeal followed.

       Plaintiff filed her opening brief on April 5, 2021. On June 14, 2021 the defendant filed a



                                                3
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 4 of 17


memorandum in support of the Commissioner’s decision to which Plaintiff replied on July 9,

2021. Upon full review of the record in this cause, this court is of the view that the

Commissioner’s decision should be remanded.

       A five step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

               The following steps are addressed in order: (1) Is the claimant
               presently unemployed? (2) Is the claimant's impairment "severe"?
               (3) Does the impairment meet or exceed one of a list of specific
               impairments? (4) Is the claimant unable to perform his or her
               former occupation? (5) Is the claimant unable to perform any other
               work within the economy? An affirmative answer leads either to
               the next step or, on steps 3 and 5, to a finding that the claimant is
               disabled. A negative answer at any point, other than step 3, stops
               the inquiry and leads to a determination that the claimant is not
               disabled.


Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). In the present

case, Step 4 was the determinative inquiry.

       Plaintiff had severe left posterior tibial tendon dysfunction, status post calcaneal

osteotomy; rheumatoid arthritis (“RA”); degenerative changes of the bilateral hands; Sjogren’s

Syndrome/sicca; and chronic ear infections. (AR 17.) In October 2016, Plaintiff underwent left

foot surgery. (AR 274.) At the initial level, non-examining State agency reviewing physician

J. Sands, M.D. opined in August 2017 that Plaintiff’s muscular and mental impairments were

non-severe. (AR 80.) Kenneth Neville, Ph.D. opined in July 2017 that Plaintiff’s mental


                                                 4
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 5 of 17


impairment caused mild limitations in understanding, remembering, or applying information, and

concentrating, persisting, or maintaining pace. (AR 81-82.) At the reconsideration level, Fernando

R. Montoya, M.D. and William A. Shipley, Ph.D. affirmed those opinions in October 2017. (AR

90-93.)

          In support of remand, Plaintiff first argues that the ALJ’s RFC assessment did not

comport with SSR 96-8p’s “narrative discussion” requirement. The ALJ found that Plaintiff was

limited to the lifting and standing requirements of sedentary work due to increased pain and

swelling in the lower and upper extremities with such activities as a result of her rheumatoid

arthritis (RA), history of left foot fractures, persistent ear infections, and degenerative changes in

the hands. (AR 23.) The ALJ also found that Plaintiff was limited to frequent handling and

fingering because of swelling and tenderness as a result of degenerative changes in the hands as

well as RA. (AR 23.) Plaintiff contends that the ALJ summarized the record evidence but did not

otherwise explain why the record supported these specific RFC conclusions. (AR 20-23); Perry v.

Colvin, 945 F.Supp.2d 949, 965 (N.D. Ill. 2013) (summarizing the evidence is not the equivalent

of providing an analysis of the evidence). Plaintiff argues that SSR 96-8p’s narrative discussion

requirement demands that the ALJ explain how the evidence supports the RFC conclusions, citing

specific medical facts and non-medical evidence. SSR 96-8p; Scott v. Astrue, 647 F.3d 734, 740

(7th Cir. 2011) (“The ALJ needed to explain how she reached her conclusions about Scott's

physical capabilities”). Here, the record contained no treating physician opinion, and the ALJ

found the State agency doctors’ opinions unpersuasive. (AR 23.) Thus, Plaintiff argues that the

ALJ did not identify the evidentiary basis for the RFC conclusions.

          Plaintiff points out that the ALJ did not explain the basis for concluding that Plaintiff


                                                    5
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 6 of 17


could sustain the standing requirements of sedentary work beyond stating that a limitation to

sedentary work was warranted by pain and swelling due to RA, left foot fractures, persistent ear

infections, and degenerative changes in the hands. (AR 23); SSR 96-9p (sedentary work requires

up to two hours of standing daily). Plaintiff argues that that conclusion was arbitrary and

unsupported by the evidence. Suide v. Astrue, 371 F.App’x. 684, 689-90 (7th Cir. 2010)

(declining to adopt all medical opinions in the record caused an evidentiary deficit, and it was

unclear from the decision how the ALJ arrived at the conclusions in the RFC assessment).

       Plaintiff contends that the evidence shows that Plaintiff could only engage in very limited

standing. Plaintiff alleged she could stand for about 20 minutes at a time due to leg pain and

stiffness. (AR 55.) Her RA caused stiffness in her joints and pain with walking and extended

standing. (AR 48.) She could walk a block before needing to rest for 10 minutes. (AR 207.)

Objective evidence which the ALJ summarized, but did not analyze, comports with these

allegations. Examination in September 2016 showed tenderness and decreased range of motion to

the left ankle; she complained of severe left foot pain with problems walking. (AR 342, 373.)

Another examination from that month further showed severe flatfoot deformity with collapse of

the medial column and an inability to perform a single heel rise on the left. (AR 373.) In October

2016 Plaintiff underwent a left medializing calcaneal osteotomy, posterior tibial tendon

debridement, flexor digitorum longus transfer, spring ligament repair, and gastrocnemius

lengthening. (AR 274.) January 2017 x-ray of the left foot showed diffuse osteopenia and

evidence of a nondisplaced fifth metatarsal fracture. (AR 379.) In that month she complained of

severe pain on the lateral border of the left foot; she had trouble bearing weight on that foot and

examination showed distinct tenderness and pain with swelling along the fifth metatarsal. (AR


                                                 6
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 7 of 17


380.) In April 2017 a left foot x-ray showed a nondisplaced fourth metatarsal stress fracture. (AR

385.) In May 2017 examination showed pain along the 4-5 metatarsal shaft region and mild

tenderness to palpation of the fourth metatarsal shaft. (AR 387.) June 2017 examination showed

hammertoe deformities in both feet as well as evidence of ankle edema bilaterally. (AR 390-91.)

In July 2017, examination showed generalized tenderness as well as swelling in the bilateral

knees and ankles. (AR 415.) October 2017 examination showed tender knees and bilateral

metatarsalgia. (AR 460.)

       Plaintiff maintains that the ALJ did not explain how she determined that this extensive

evidence of foot, ankle, and knee abnormalities supported that Plaintiff could stand and walk for

even two hours as required by sedentary work given Plaintiff’s allegations of greater limitations.

SSR 96-8p; SSR 96-9p; Scott, 647 F.3d at 710; Garcia v. Colvin, 741 F.3d 758, 762 (7th Cir.

2013). The ALJ also stated that Plaintiff was limited to frequent handling and fingering because

of swelling and tenderness as a result of degenerative changes in the hands and RA. (AR 23.)

However, the ALJ did not explain, as required by SSR 96-8p, why the record supported those

specific handling and fingering capacities. The record shows that Plaintiff alleged more

significant manipulative restrictions. Her hands were most affected by her RA; she could not open

bottles with her hands and needed her husband to do so for her before he left for work—she could

not type well and had throbbing pain in her hands. (AR 49-50.) She had 30 minutes of morning

stiffness in her hands and it continued throughout the day. (AR 50.) Her hands were stiff and hard

to open up. (AR 50.) She tended to drop items and had constant hand pain. (AR 50-51.) She spent

about 15 minutes on the computer reading emails and used a cell phone about 10-15 minutes

daily to speak to her mother, showing that she only used these devices for verbal communication


                                                 7
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 8 of 17


or reading, while engaging in highly limited typing. (AR 57-58.)

        Plaintiff points out that the record shows significant, pertinent, abnormal findings which

the ALJ merely summarized. In July 2017 examination showed generalized tenderness as well as

swelling in the bilateral hands. (AR 415.) John A. Hoehn, D.O. diagnosed rheumatoid arthritis.

(AR 417.) A right-hand x-ray showed osteoarthritic changes with degenerative changes at the

interphalangeal joints and first carpal metacarpal joint; a left-hand x-ray showed arthritic changes

of the osteoarthritis type with degenerative changes most prominent at the first carpometacarpal

joint and the interphalangeal joint of the first finger and distal interphalangeal joint of the fifth

finger. (AR 418-19, 441-42.) In October 2017 Plaintiff saw rheumatologist James N. Dreyfus,

M.D., who diagnosed inflammatory arthritis, sicca, and primary osteoarthritis of both hands. (AR

455.) Dr. Dreyfus’ examination showed irritable wrists, swelling and tenderness of the second

and third fingers bilaterally, tenderness of the right fingers, and tender carpometacarpal joints.

(AR 460.) Examination in January 2018 showed swelling of the second and third fingers with

tenderness. (AR 530.)

        The ALJ summarized these findings of tenderness and swelling of the fingers but also

noted there was no decrease in strength or loss of mobility in the upper extremities. (AR 23.)

However, the ALJ did not explain how, given evidence of degenerative changes in the fingers

coupled with tenderness and swelling, Plaintiff could handle and finger for up to 2/3 of the

workday as “frequent” handling and fingering required. SSR 83-10; SSR 96-8p; Scott, 647 F.3d at

740; Perry, 945 F.Supp.2d at 965. The ALJ did not explain why the record supported that specific

finding as opposed to occasional or less than occasional handling and fingering. See Lanigan v.

Berryhill, 865 F.3d 558, 563 (7th Cir. 2017).


                                                   8
  USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 9 of 17


       The ALJ did not rely upon any medical opinion in this case (AR 23) and was not

permitted to interpret the significance of the raw medical evidence herself in reaching RFC

conclusions. See Goins v. Colvin, 764 F.3d 677, 680 (7th Cir. 2014) (collecting Seventh Circuit

cases holding that ALJs may not “play doctor”); Myles v. Astrue, 582 F.3d 672, 677 (7th Cir.

2009) (“common sense can mislead; lay intuitions about medical phenomena are often wrong”).

No physician opined that Plaintiff could perform the manipulative capacities the ALJ ascribed to

her and Plaintiff did not testify that she could perform work tasks within the bounds of the ALJ’s

RFC. See Garcia, 741 F.3d at 762. Thus, Plaintiff argues that, rather than speculating about the

limiting effects of Plaintiff’s impairments on her ability to handle and finger, the ALJ should have

summoned a medical expert to review the evidence and offer an opinion of Plaintiff’s RFC that

was supported by the record. See Akin v. Berryhill, 887 F.3d 314, 317–18 (7th Cir. 2018) (ALJ

was not qualified to make his own determination without the benefit of an expert opinion);

Williams v. Berryhill, 2017 WL 3130763 *9 (N.D. Ill. Jul. 24, 2017).

       Further, the ALJ ignored Plaintiff’s fatigue in the decision. The ALJ did not include a

limitation to accommodate Plaintiff’s fatigue in the RFC, nor did she address Plaintiff’s fatigue-

related allegations such as a need to nap during the day in the decision. See Young v. Barnhart,

362 F.3d 995, 1003-05 (7th Cir. 2004) (RFC assessments must include all supported limitations).

Plaintiff complained of chronic fatigue on several occasions. (AR 340, 458, 497, 632.) Her

husband also noted that she was fatigued. (AR 214, 218.) Plaintiff alleged that she took a nap

daily and reclined in a recliner for 40% of the day. (AR 53.) Social Security Rulings make clear

that once a claimant alleges a work-related functional restriction, the ALJ must explain how the

evidence either supports or fails to support that restriction. See SSR 16-3p (“we will explain


                                                 9
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 10 of 17


which of an individual's symptoms we found consistent or inconsistent with the evidence in his or

her record and how our evaluation of the individual's symptoms led to our conclusions”); SSR

96-8p (“The RFC assessment must include a discussion of why reported symptom-related

functional limitations and restrictions can or cannot reasonably be accepted as consistent with the

medical and other evidence”); Myles v. Astrue, 582 F.3d 672, 676-77 (7th Cir. 2009).

       Here, Plaintiff repeatedly complained of fatigue to her providers, and Plaintiff contends

that it was reasonable for her to need to nap during the day to alleviate pain and manage fatigue,

as she alleged. (AR 340, 458, 497, 632.) The ALJ did not address Plaintiff’s fatigue and did not

explain why such an alleged limitation was unsupported. Plessinger v. Berryhill, 900 F.3d 909,

916 (7th Cir. 2018) (ALJ did not explain why he did not believe claimant’s testimony that he had

to lie down several times daily to manage his pain)

       Additionally, the ALJ did not explain how she considered how the aggregate effect of

Plaintiff’s impairments impacted her functionality. See SSR 96-8p (in assessing RFC, ALJ must

consider limitations from all impairments); Martinez v. Astrue, 630 F.3d 693, 697-98 (7th Cir.

2011) (ALJ must addressed combined effect of all impairments). Plaintiff had impairments which

affected her hands as well as her feet and ankles. (AR 17.) The ALJ did not explain why she did

not determine that Plaintiff’s pain was more severe given the aggregate impact of her

pain-producing impairments. The ALJ instead made the conclusory remark that the RFC

limitations accounted for those impairments, without explaining why Plaintiff was not more

limited in her ability to stand, walk, handle, and finger where her major joints were affected by

rheumatoid arthritis as well as degenerative joint disease. See Akin, 887 F.3d at 318 (ALJ should

have developed a more fulsome record about Akin’s testimony of pain before discounting it);


                                                10
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 11 of 17


Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017).

       Finally, the ALJ found that Plaintiff had medically determinable non-severe anxiety with

accordant mild limitations in understanding, remembering, or applying information;

concentrating, persisting, or maintaining pace; and interacting with others. (AR 19.) The ALJ

found the State agency doctors’ opinions that Plaintiff had non-severe anxiety persuasive as it was

consistent with the record. (AR 19.) The ALJ summarized some of Plaintiff’s alleged mental

limitations as well as the consultative examiner’s findings, but omitted any mental limitations

from the RFC assessment. (AR 19-20.) The ALJ held that in August 2018, Plaintiff’s anxiety

symptoms rarely occurred, treatment had provided significant relief, and Plaintiff expressed

interest in being weaned off her anxiety medications. (AR 19.) However, Plaintiff actually stated

in August 2018 that she was no longer working due to her immune deficiency, so her stress was

greatly decreased. (AR 631.) That suggests that, were Plaintiff working, her stress level as a result

of anxiety would be far higher, and that that condition would cause significant functional

limitations. See Scott, 647 F.3d at 740 (“There can be a great distance between a patient who

responds to treatment and one who is able to enter the workforce”).

       Plaintiff contends that the ALJ erred by finding that Plaintiff’s mental impairments were

non-severe, claiming that the evidence shows that Plaintiff’s mental impairments caused more

than a minimal impact on her functionality and were thus severe: “An impairment or combination

of impairments is found ‘not severe’…when medical evidence establishes only a slight

abnormality…which would have no more than a minimal effect on an individual's ability to

work.” SSR 85-28.

       Plaintiff had significant memory problems manifesting in forgetting appointments and


                                                 11
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 12 of 17


names (AR 51); utilizing sticky notes and a booklet of notes at her hearing (AR 51); only being

able to pay attention for 20-30 minutes and forgetting simple tasks (AR 58, 219); misplacing her

keys; and forgetting where her mother lived, causing her to get lost (AR 219.) Plaintiff

consistently complained of anxiety (AR 458, 499) and began to cry during her consultative

examination due to anxiety. (AR 398.) At that interview she reported problems with names and

basic math and had issues with serial sevens; examination showed a highly anxious affect, and

she was in the borderline range of visual working memory. (AR 400-03.)

       Plaintiff argues that the ALJ provided an inadequate assessment of why, based upon this

evidence, limitations pertaining to concentration and memory deficiencies, such as a limitation on

the complexity and pace of tasks Plaintiff could perform as well as an allowance for frequent

breaks after brief periods of work, were omitted from the RFC assessment. SSR 96-8p; Young,

362 F.3d at 1003-05 (7th Cir. 2004). The ALJ focused on Plaintiff’s purported improvement

while failing to engage with significant abnormal evidence of anxiety-related limitations. See

Meuser, 838 F.3d at 911 (“An ALJ cannot recite only the evidence that supports his conclusion

while ignoring contrary evidence.

       In response, the Commissioner contends that substantial evidence supports the ALJ’s

finding that Plaintiff’s mental impairments were non-severe. The Commissioner states that the

ALJ cited treatment history, a consultative examination, and the non-examining State agency

doctors’ opinions. However, Social Security Rulings and case law make clear that even

non-severe impairments causing mild limitations must be accounted for in the RFC. SSR 96-8p

(in assessing RFC, ALJ must consider limitations from all impairments, even those which are not

severe);


                                                12
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 13 of 17


       The Commissioner contends that Plaintiff did not establish that her anxiety was severe

when she was working, even if her anxiety had been higher during that time. The Commissioner

cites a lack of anxiety treatment and an anxious affect on consultative examination without

memory deficits. However, the record shows that Plaintiff began to cry during her consultative

examination interview and became extremely anxious. (AR 398.) She reported problems

remembering names and had trouble with basic math problems, despite an accounting

background. (AR 402.) She had trouble with serial sevens, a task designed to measure

concentration. (AR 400.) Examination also showed a mildly depressed mood and a highly

anxious affect. (AR 401.) She was in the borderline range of visual working memory per the

Wechsler Memory Scale-IV, a test designed to measure memory functions. (AR 402-03.) Plaintiff

had some difficulty sustaining attention in order to encode and manipulate information per that

test. (AR 403.)

       The Commissioner notes some of this evidence but maintains that the consultative

examiner found that Plaintiff had intact memory and did not suffer from severe memory

problems. However, a plain reading of the examiner’s report does not suggest that he implied that

Plaintiff had no memory deficits. (AR 403.) By contrast, he noted weakness in visual working

memory, but no severe memory problems. (AR 403.) Clearly, the ALJ found mild mental

limitations, but then did not discuss the evidence probative of Plaintiff’s serious memory issues,

including needing sticky notes, forgetting appointments and names, misplacing keys, forgetting

her mother’s address (AR 51, 219) and being able to only pay attention for brief periods. (AR 58.)

The ALJ did not explain why limitations pertaining to concentration and memory deficiencies,

such as a limitation on the complexity and pace of tasks Plaintiff could perform, as well as an


                                                13
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 14 of 17


allowance for frequent breaks after brief periods of work, were omitted from the RFC assessment.

SSR 96-8p; Young, 362 F.3d at 1003-05.

       The Commissioner maintains that the ALJ reasonably considered the evidence. The

Commissioner contends that Plaintiff asks this Court to reweigh the evidence. However, Plaintiff

is simply arguing that the ALJ did not weigh this evidence in the first place. Meuser v. Colvin,

838 F.3d 905, 910 (7th Cir. 2016) (“We will uphold an ALJ’s decision if it is supported by

substantial evidence, but that standard is not satisfied unless the ALJ has adequately supported his

conclusions”). Clearly, this Court is required to review the evidence and determine whether the

ALJ’s decision adequately and accurately reflects the record. Otherwise, there would be no

reason for the Agency to spend vast amounts of time and money preparing the Administrative

Record for appellate review. Upon taking such a review, this Court concludes that the ALJ failed

to consider all of the evidence in the record.

       The Commissioner next contends that Plaintiff bore the burden of producing medical

evidence to support her alleged physical limitations. Clearly, however, Plaintiff did so here, in the

form of voluminous testimony and abnormal medical findings. Scott, 647 F.3d at 740 (remanding

where the claimant produced evidence of her alleged limitation in the form of her testimony and

medical evidence which the ALJ failed to account for in determining her RFC); Vincent G. v.

Saul, 2020 WL 3046435 *12 (N.D. Ind. June 8, 2020). The Commissioner asserts that because

the ALJ considered some medical evidence and Plaintiff’s allegations, the ALJ explained the

basis for the RFC conclusions. However, that is not the standard: SSR 96-8p requires that the

ALJ describe, citing specific medical facts and non-medical evidence, how the evidence links up

with the RFC conclusions. Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019). In light of all


                                                 14
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 15 of 17


the omissions and errors discussed above, it is clear that remand is required.

       Next, Plaintiff argues that the ALJ’s symptom evaluation is not supported by substantial

evidence. The ALJ found Plaintiff’s allegations of disabling symptoms not entirely consistent

with the evidence. (AR 22.) The ALJ mentioned Plaintiff’s activities of daily living, including

caring for personal needs, caring for a dog, performing light and simple cooking, using the

computer and phone, reading books, watching TV, and performing light cleaning. (AR 23.)

Plaintiff points out that the ALJ did not explain how those activities undercut Plaintiff’s

allegations of a need to lie down and problems with extended handling, fingering, standing, and

walking. (AR 48-51, 53, 55, 57-58, 207); see Jelinek v. Astrue, 662 F.3d 805, 812 (7th Cir. 2011)

(“ALJs must explain perceived inconsistencies between a claimant's activities and the medical

evidence”).

       Moreover, the ALJ summarized Plaintiff’s course of treatment (AR 21-22), but did not

explain how Plaintiff’s treatment factored into the subjective symptom evaluation as required by

SSR 16-3p. Plaintiff underwent a left medializing calcaneal osteotomy, posterior tibial tendon

debridement, flexor digitorum longus transfer, spring ligament repair, and gastrocnemius

lengthening in October 2016. (AR 274.) She did not tolerate a trial of hydroxychloroquine due to

side effects. (AR 525, 527.) She tried methotrexate, but stopped that medication after two months

due to a history of immunodeficiency. (AR 56, 525, 527.) Plaintiff also alleged that Plaquenil,

taken for RA and Sjogren’s syndrome, caused stomach pain. (AR 243.) The ALJ did not explain

why Plaintiff’s willingness to undergo an invasive surgical procedure, as well as try strong

medications with severe potential side effects in an attempt to obtain pain relief, did not better

support her alleged limitations. See SSR 16-3p (ALJ to consider course of treatment, including


                                                 15
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 16 of 17


medications, and an inability to tolerate medication side effects is a valid reason for not

continuing to take them); Scrogham v. Colvin, 765 F.3d 685, 698 (7th Cir. 2014). The ALJ did

not explain why Plaintiff’s providers would have prescribed this serious treatment unless they

concluded that her pain and symptoms were severe enough to warrant it. The ALJ did not explain

why she disagreed with that conclusion, and failed to factor Plaintiff’s course of invasive care and

trials of multiple medications into the assessment of whether her allegations were consistent with

the record.

       In response, the Commissioner contends that the ALJ properly noted Plaintiff’s activities

and treatment history in finding that her alleged symptoms were not entirely consistent with the

record. The Commissioner notes that the symptom evaluation will not be overturned unless it is

“patently wrong.” However, in Ghiselli v. Colvin, 837 F.3d 771, 778-79 (7th Cir. 2016), the

Seventh Circuit remarked that “[a]s the main factors identified by the ALJ as informing his

negative assessment of Ghiselli's credibility were either improperly analyzed or unsupported by

substantial evidence, the determination itself must be considered patently wrong.” In other words,

a symptom evaluation is patently wrong where an ALJ improperly analyzes a claimant’s

symptoms. The Commissioner states that the ALJ properly considered Plaintiff’s treatment

history, activities, and the medical evidence. The Commissioner points to the ALJ’s summary of

some activities of daily living.2 (AR 23.) However, the ALJ failed to explain how the activities in

question undercut Plaintiff’s allegations of a need to lie down and problems with extended


       2
          There is no requirement in the Social Security Act or supporting regulations that, to
receive benefits, a claimant must be comatose or need skilled nursing home level of care. Rather,
it is expected that a claimant will perform at least a minimal amount of daily activities in order to
survive. Hughes v. Astrue, 705 F.3d 276, 279 (claimants have to engage in certain activities so as
not to starve).

                                                 16
 USDC IN/ND case 2:20-cv-00241-WCL document 32 filed 07/21/21 page 17 of 17


handling, fingering, standing, and walking. (AR 48-51, 53, 55, 57-58, 207). The Commissioner

also asserts that Plaintiff concentrates exclusively on her hearing testimony, and that the ALJ

“properly considered the record as a whole, including Plaintiff’s earlier reports that did not

describe limitations to the same degree, and drew appropriate conclusions regarding the

consistency of Plaintiff’s allegations with the record as a whole.” Yet the Commissioner does not

explain how she knows that the ALJ considered the whole record, since the ALJ did not evaluate

significant evidence in the record. Finally, the Commissioner argues that the ALJ considered

certain objective findings. However, the Commissioner does not link the ALJ’s minimal

consideration of those findings to Plaintiff’s argument regarding treatment.

       Accordingly, as it is clear that the ALJ erred in evaluating Plaintiff’s symptom testimony

and activities of daily living, the ALJ’s decision is not supported by substantial evidence.

Remand is thus warranted on all of the issues raised by Plaintiff.

                                            Conclusion

       On the basis of the foregoing, the Decision of the Commissioner is hereby REVERSED

AND REMANDED for further proceedings consistent with this Opinion.



Entered: July 21, 2021.



                                                         s/ William C. Lee
                                                         William C. Lee, Judge
                                                         United States District Court




                                                 17
